           Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE NORTHERN DISTRICT OF NEW YORK

KEVIN V. BYNG,
                                                           No. 9:18-cv-00994-JKS
                      Petitioner,
                                                        MEMORANDUM DECISION
                    vs.

ANTHONY J. ANNUCCI, Acting
Commissioner, New York Department of
Corrections and Community Supervision,1

                      Respondent.


       Kevin V. Byng, a former New York state prisoner proceeding pro se, filed a Petition for a

Writ of Habeas Corpus with this Court pursuant to 28 U.S.C. § 2254. At the time he filed his

Petition, Byng was in the custody of the New York State Department of Corrections and

Community Supervision (“DOCCS”) and incarcerated at Collins Correctional Facility. The

DOCCS’s inmate locator website (http://nysdoccslookup.doccs.ny.gov/, Department ID Number

11-B-2816), indicates that Byng was conditionally released to parole supervision on October 10,

2019, and he submitted a change of address showing a private address about five days later,

Docket No. 76. Respondent has answered the Petition, and Byng has replied.

                           I. BACKGROUND/PRIOR PROCEEDINGS

       On July 21, 2011, Byng appeared with counsel to enter into a plea agreement that

satisfied charges filed against him in Indictment No. I2011-290, in connection with a robbery at a



       1
              Because Byng has been released from state prison, Anthony J. Annucci, Acting
Commissioner, New York Department of Corrections and Community Supervision, is substituted
as Respondent. FED. R. CIV. P. 25(c).
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 2 of 20




supermarket. Pursuant to that agreement, Byng would plead guilty to second-degree robbery and

receive a sentence of eight years’ imprisonment, to be followed by five years of post-release

supervision. Byng’s guilty plea would satisfy the single-count indictment that charged first-

degree robbery.

       Prior to accepting his guilty plea, the trial court confirmed Byng’s understanding that he

would be sentenced as a second felony offender because of previous felony convictions. Byng

indicated that he had no physical or mental problems that would impede his understanding of the

proceedings, and stated that he was a college graduate, with a bachelor’s degree in finance, and a

former Commissioner of the Albany Housing Authority. Byng also acknowledged that his guilty

plea had not been induced by any promise or threat, other than the agreed-upon disposition.

Byng further acknowledged that he understood all the rights he was waiving by entering his plea,

and separately confirmed that he was giving up his right to appeal the conviction. The court

accepted his plea as knowingly and voluntarily entered. The court subsequently sentenced Byng

in accordance with the plea agreement (the “September 2, 2011, conviction”).

       Roughly a week later, Byng again appeared in county court with counsel. By that time,

Byng was also considered a suspect in an open bank robbery case. Byng waived his right to a

grand jury indictment and proceeded to resolve the other case by superior court indictment. Byng

pleaded guilty to attempted third-degree robbery with the understanding that he would receive a

sentence of one-and-a-half to three years’ imprisonment as a second felony offender that would

run concurrent to his prior sentence. Byng was sentenced that day in accordance with the second

plea agreement (the “September 8, 2011, conviction”).




                                                2
           Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 3 of 20




       Through counsel, Byng appealed his convictions in both cases, arguing that his waivers of

the right to appeal were not enforceable, and his sentences were unduly harsh and excessive.

While his direct appeal was pending, Byng moved pursuant to New York Criminal Procedure

Law (“CPL”) § 440.20 for a reduction in both sentences, raising both counseled and pro se

grounds for relief, and also moved pro se under CPL § 440.10 to vacate his September 2, 2011,

conviction (the “2014 CPL § 440.10 motion”).2 County court denied both motions. Byng sought

leave to appeal only the motion to vacate his sentence, and leave to appeal was summarily

denied. The Appellate Division of the New York Supreme Court also unanimously affirmed

both judgments of conviction on direct appeal in a reasoned opinion issued on March 31, 2017.

People v. Byng, 49 N.Y.S.3d 331, 332 (N.Y. App. Div. 2017).

       Byng then filed pursuant to CPL § 440.10 another pro se motion to vacate his September

8, 2011, conviction (the “2017 CPL § 440.10 motion”). According to Byng, relief was warranted

because: 1) his constitutional right to due process was violated as a result of a defective grand

jury proceeding; and 2) the pre-sentence report (“PSR”) produced in connection with that

investigation was “deceptive and illegal.” County court denied the motion in a reasoned,

unpublished opinion issued on October 19, 2017. Byng did not appeal the denial of that motion.

       Byng then timely filed the instant pro se Petition for a Writ of Habeas Corpus in July

2018. Docket No. 1; see 28 U.S.C. § 2244(d)(1)(A). After the Petition was transferred to this

Court from the Western District of New York, Byng filed an Amended Petition (Docket No. 27

“Petition”), which is now before the undersigned judge for adjudication.


       2
               As relevant here, Byng argued in the 2014 CPL § 440.10 motion that he was, “by
reason of mental disease or defect, was incapable of understanding or participating in such
proceedings;” and counsel rendered ineffective assistance in connection with his plea.

                                                  3
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 4 of 20




                                      II. GROUNDS RAISED

       In his pro se Petition before this Court, Byng argues that: 1) his plea was involuntary, and

he received the ineffective assistance of counsel; 2) the trial judge improperly allowed his

principal court attorney, who was the former assistant district attorney representing the People

during Byng’s plea, to respond to Byng’s post-conviction letters and motions; 3) the trial court

erred in denying his 2014 CPL § 440.10 motion; 4) his appellate counsel rendered ineffective

assistance and he was deprived of due process in connection with his direct appeal; and 5) the

indictment charging him with first-degree robbery was defective because the prosecutor misled

the grand jury.

                                  III. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that

contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that

are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000). The term unreasonable is a

common term in the legal world. The Supreme Court has cautioned, however, that the range of

reasonable judgments may depend in part on the nature of the relevant rule argued to be clearly

established federal law. Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating


                                                  4
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 5 of 20




whether a rule application was unreasonable requires considering the rule’s specificity. The

more general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.”).

       To the extent that the Petition raises issues of the proper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was

correctly applied). It is a fundamental precept of dual federalism that the states possess primary

authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state

court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991); Jones v. Stinson,

229 F.3d 112, 118 (2d Cir. 2000). Where there is no reasoned decision of the state court

addressing the ground or grounds raised on the merits and no independent state grounds exist for

not addressing those grounds, this Court must decide the issues de novo on the record before it.

See Dolphy v. Mantello, 552 F.3d 236, 239-40 (2d Cir. 2009) (citing Spears v. Greiner, 459 F.3d

200, 203 (2d Cir. 2006)); cf. Wiggins v. Smith, 539 U.S. 510, 530-31 (2003) (applying a de novo

standard to a federal claim not reached by the state court). In so doing, the Court presumes that

the state court decided the claim on the merits and the decision rested on federal grounds. See

Coleman v. Thompson, 501 U.S. 722, 740 (1991); Harris v. Reed, 489 U.S. 255, 263 (1989); see


                                                 5
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 6 of 20




also Jimenez v. Walker, 458 F.3d 130, 140 (2d Cir. 2006) (explaining the Harris-Coleman

interplay); Fama v. Comm’r of Corr. Servs., 235 F.3d 804, 810-11 (2d Cir. 2000) (same). This

Court gives the presumed decision of the state court the same AEDPA deference that it would

give a reasoned decision of the state court. Harrington v. Richter, 131 S. Ct. 770, 784-85 (2011)

(rejecting the argument that a summary disposition was not entitled to § 2254(d) deference);

Jimenez, 458 F.3d at 145-46. Under the AEDPA, the state court’s findings of fact are presumed

to be correct unless the petitioner rebuts this presumption by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                         IV. DISCUSSION

A.     Mootness

       Article III, § 2 of the United States Constitution requires the existence of a case or

controversy through all stages of federal judicial proceedings. This means that, throughout the

litigation, the petitioner “must have suffered, or be threatened with, an actual injury traceable to

the defendant and likely to be redressed by a favorable judicial decision.” Lewis v. Cont’l Bank

Corp., 494 U.S. 472, 477 (1990) (citations omitted); see also Preiser v. Newkirk, 422 U.S. 395,

401 (1975) (“The rule in federal cases is that an actual controversy must be extant at all stages of

review, not merely at the time the complaint is filed.”) (citation omitted). Thus, a case is moot

“when the issues presented are no longer live or the parties lack a legally cognizable interest in

the outcome.” Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000) (internal quotation marks and

citations omitted); Lavin v. United States, 299 F.3d 123, 128 (2d Cir. 2002). “The hallmark of a

moot case or controversy is that the relief sought can no longer be given or is no longer needed.”

Martin-Trigona v. Shiff, 702 F.2d 380, 386 (2d Cir. 1983). “[I]f an event occurs during the


                                                  6
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 7 of 20




course of the proceedings or an appeal that makes it impossible for the court to grant any

effectual relief whatever to a prevailing party, [the court] . . . must dismiss the case” as moot.

United States v. Blackburn, 461 F.3d 259, 261 (2d Cir. 2006) (citation and internal quotation

marks omitted).

       As aforementioned, a review of the DOCCS’s inmate locator website indicates that,

although Byng was incarcerated at the time he filed his Petition, he was subsequently released on

conditional parole. However, a petition for habeas corpus relief does not necessarily become

moot when the petitioner is released from prison. Rather, the matter will remain a live case or

controversy if there remains “some concrete and continuing injury” or “collateral consequence”

resulting from the conviction. Spencer v. Kemna, 523 U.S. 1, 7 (1998). In cases where the

petitioner challenges the conviction itself, the Supreme Court “has been willing to presume the

existence of collateral consequences sufficient to satisfy the case-or-controversy requirement”

even if those collateral consequences “are remote and unlikely to occur.” United States v.

Probber, 170 F.3d 345, 348 (2d Cir. 1999) (emphasis omitted) (quoting Spencer, 523 U.S. at 8).

This presumption of collateral consequences has been justified on the theory that “most criminal

convictions do in fact entail adverse collateral legal consequences,” including deportation,

enhancement of future criminal sentences, and certain civil disabilities such as being barred from

holding certain offices, voting in state elections, and serving on a jury. United States v.

Mercurris, 192 F.3d 290, 293 (2d Cir. 1999) (quoting Sibron v. New York, 392 U.S. 40, 54-56

(1968)). Moreover, a petitioner serving a term of supervised release is considered “in custody”

for purposes of 28 U.S.C. § 2254. Harvey v. People of the City of New York, 435 F. Supp. 2d

175, 177 (E.D.N.Y. 2006) (citing Scanio v. United States, 37 F.3d 858, 860 (2d Cir. 1994)).


                                                  7
            Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 8 of 20




Accordingly, because Byng is still in the custody of the New York DOCCS 3 and, in any event,

still subject to collateral consequences of his conviction, his Petition has not been rendered moot

by his release from prison.

B.      Exhaustion

        Respondent argues that the majority of the claims raised in Byng’s Petition are

unexhausted. This Court may not consider claims that have not been fairly presented to the state

courts. 28 U.S.C. § 2254(b)(1); see Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing cases).

Exhaustion of state remedies requires the petition to fairly present federal claims to the state

courts in order to give the state the opportunity to pass upon and correct alleged violations of its

prisoners’ federal rights. Duncan v. Henry, 513 U.S. 364, 365 (1995). A petitioner must alert

the state courts to the fact that he is asserting a federal claim in order to fairly present the legal

basis of the claim. Id. at 365-66. An issue is exhausted when the substance of the federal claim

is clearly raised and decided in the state court proceedings, irrespective of the label used.

Jackson v. Edwards, 404 F.3d 612, 619 (2d Cir. 2005). To be deemed exhausted, a claim must

also have been presented to the highest state court that may consider the issue presented. See

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). In New York, to invoke one complete round

of the State’s established appellate process, a criminal defendant must first appeal his or her

conviction to the Appellate Division and then seek further review by applying to the Court of


        3
                A prisoner conditionally released on parole supervision remains in the legal
custody of the DOCCS until the expiration of his full maximum expiration date. See N.Y.
Department of Corrections and Community Supervision Website, Inmate Information Data
Definitions, https://publicapps.doccs.ny.gov/ILookup/fpmsdoc.html (noting under “conditional
release date” that “[i]f an inmate is conditionally released, he or she will be under parole
supervision of some level until his or her term expires (i.e., when the maximum expiration date is
reached”)).

                                                    8
          Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 9 of 20




Appeals for leave to appeal. Galdamez v. Keane, 394 F.3d 68, 74 (2d Cir. 2005). Further, “when

a ‘petitioner failed to exhaust state remedies and the court to which the petitioner would be

required to present his claims in order to meet the exhaustion requirement would now find the

claims procedurally barred,’ the federal habeas court should consider the claim to be procedurally

defaulted.” Clark v. Perez, 510 F.3d 382, 390 (2d Cir. 2008) (citation omitted); see also Grey v.

Hoke, 933 F.2d 117, 121 (2d Cir. 2001).

        Here, Byng raised his involuntary plea and ineffective assistance (Ground 1), conflict of

interest (Ground 2), ineffective assistance of appellate counsel (Ground 4), and prosecutorial

misconduct (Ground 5) claims in his 2014 and 2017 CPL § 440.10 motions. But he did not seek

leave to appeal the denial of either of those motions to the Appellate Division. Because claims 1,

2, and 5 appear to be based on the record, the claims could have been raised on direct appeal but

were not; consequently, Byng cannot bring a motion to vacate as to such claims. N.Y. CRIM.

PROC. LAW § 440.10(2)(c) (“[T]he court must deny a motion to vacate a judgment

when[,][a]lthough sufficient facts appear on the record of the proceedings underlying the

judgment to have permitted, upon appeal from such judgment, adequate review of the ground or

issue raised upon the motion, no such appellate review or determination occurred owing to the

defendant’s unjustifiable failure to take or perfect an appeal. . . .”).

        It appears, however, that Byng could still file a coram nobis motion in the Appellate

Division, raising his ineffective assistance of appellate counsel claims (Ground 4). Because

Byng could still exhaust that claim, it is not procedurally defaulted. But even if Byng could still

exhaust this claim in state court, the Court declines to stay the Petition and allow him to return to

state court to satisfy the exhaustion requirements. See Zarvela v. Artuz, 254 F.3d 374, 380-83


                                                    9
        Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 10 of 20




(2d Cir. 2001). Byng has not requested that this Court stay and hold his Petition in abeyance.

Moreover, the Supreme Court has held that it is an abuse of discretion to stay a mixed petition

pending exhaustion where: 1) the petitioner has not shown good cause for failing to exhaust all

available state court remedies; and 2) the unexhausted claim is “plainly meritless.” Rhines v.

Weber, 544 U.S. 269, 277 (2005).

       Despite Byng’s failure to exhaust his claims, this Court nonetheless may deny his claims

on the merits and with prejudice. See 28 U.S.C. § 2254(b)(2) (“An application for a writ of

habeas corpus may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.”). This is particularly true where the

grounds raised are meritless. See Rhines, 544 U.S. at 277. Accordingly, this Court declines to

dismiss these claims solely on exhaustion grounds and instead reach the merits of the claims as

discussed below.

C.     Merits

       In any event, even if Byng had fully exhausted his claims before the state courts, he still

would not be entitled to relief on them. For the reasons discussed below, the Court denies relief

on the merits of his unexhausted claims. See 28 U.S.C. § 2254(b)(2) (“An application for a writ

of habeas corpus may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.”). As further discussed below, the

Court also denies relief on the merits of his exhausted sentencing error claim (Ground 3).




                                                 10
        Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 11 of 20




       1.      Ineffective Assistance of Trial Counsel (Grounds 1a)

       Byng first argues that his trial attorney rendered ineffective assistance by failing to:

1) investigate a defense based on his alleged intoxication; 2) investigate mitigating factors,

including his abusive home life, substance abuse, and ill health; 3) review witness statements

about the June 5, 2011, robbery; 4) respond to his letters or provide him with discovery

documents prior to the plea entry; and 5) move to dismiss the indictment as defective. Byng also

faults trial counsel for filing the 2013 motion to vacate under CPL § 440.20 rather than § 440.10.

       To demonstrate ineffective assistance of counsel under Strickland v. Washington, a

defendant must show both that his counsel’s performance was deficient and that the deficient

performance prejudiced his defense. 466 U.S. 668, 687 (1984). A deficient performance is one

in which “counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed by the Sixth Amendment.” Id. The Supreme Court has explained that, if there is a

reasonable probability that the outcome might have been different as a result of a legal error, the

defendant has established prejudice and is entitled to relief. Lafler v. Cooper, 132 S. Ct. 1376,

1385-86 (2012); Glover v. United States, 531 U.S. 198, 203-04 (2001); Williams, 529 U.S. at

393-95. Thus, Byng must show that his counsel’s representation was not within the range of

competence demanded of attorneys in criminal cases, and that there is a reasonable probability

that, but for counsel’s ineffectiveness, the result would have been different. See Hill v. Lockhart,

474 U.S. 52, 57 (1985). An ineffective assistance of counsel claim should be denied if the

petitioner fails to make a sufficient showing under either of the Strickland prongs. See

Strickland, 466 U.S. at 697 (courts may consider either prong of the test first and need not

address both prongs if the defendant fails on one).


                                                 11
        Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 12 of 20




       New York’s test for ineffective assistance of counsel under the state constitution differs

slightly from the federal Strickland standard. “The first prong of the New York test is the same

as the federal test; a defendant must show that his attorney’s performance fell below an objective

standard of reasonableness.” Rosario v. Ercole, 601 F.3d 118, 123 (2d Cir. 2010) (citing People

v. Turner, 840 N.E.2d 123 (N.Y. 2005)). The difference is in the second prong. Under the New

York test, the court need not find that counsel’s inadequate efforts resulted in a reasonable

probability that, but for counsel’s error, the outcome would have been different. “Instead, the

‘question is whether the attorney’s conduct constituted egregious and prejudicial error such that

the defendant did not receive a fair trial.’” Id. at 123 (quoting People v. Benevento, 697 N.E.2d

584, 588 (N.Y. 1998)). “Thus, under New York law the focus of the inquiry is ultimately

whether the error affected the ‘fairness of the process as a whole.’” Id. (quoting Benevento, 697

N.E.2d at 588). “The efficacy of the attorney’s efforts is assessed by looking at the totality of the

circumstances and the law at the time of the case and asking whether there was ‘meaningful

representation.’” Id. (quoting People v. Baldi, 429 N.E.2d 400, 405 (N.Y. 1981)).

       The New York Court of Appeals views the New York constitutional standard as being

somewhat more favorable to defendants than the federal Strickland standard. Turner, 840

N.E.2d at 126. “To meet the New York standard, a defendant need not demonstrate that the

outcome of the case would have been different but for counsel’s errors; a defendant need only

demonstrate that he was deprived of a fair trial overall.” Rosario, 601 F.3d at 124 (citing People

v. Caban, 833 N.E.2d 213, 222 (N.Y. 2005)). The Second Circuit has recognized that the New

York “meaningful representation” standard is not contrary to the federal Strickland standard. Id.

at 124, 126. The Second Circuit has likewise instructed that federal courts should, like the New


                                                 12
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 13 of 20




York courts, view the New York standard as being more favorable or generous to defendants

than the federal standard. Id. at 125.

        Byng’s ineffective assistance claims must fail, however, even under the more favorable

New York standard. As an initial matter, a defendant who pleads guilty to a charged offense

generally “may not thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the guilty plea.” Tollett v. Henderson, 411

U.S. 258, 267 (1973). The Tollett bar also applies to “ineffective assistance claims relating to

events prior to the guilty plea.” United States v. Coffin, 76 F.3d 494, 498 (2d Cir. 1996); see also

People v. Thomas, 768 N.Y.S.2d 519, 520 (N.Y. App. Div. 2003) (holding that a claim of

ineffective assistance of counsel, based on counsel’s failure to challenge the indictment, was

waived as the alleged failures did not undermine the voluntariness of defendant’s guilty plea).

        By voluntarily pleading guilty (as discussed infra), Byng forfeited his right to bring

claims premised on actions that his counsel should have taken prior to the plea process. The

Tollett bar thus forecloses Byng’s ineffective assistance claims to the extent they relate to matters

that arose prior to his guilty plea.

        Nor can Byng prevail on the single claim premised after his guilty plea. Byng contends

that counsel was ineffective for filing a § 440.20 motion on Byng’s behalf rather than a § 440.10

motion. But a viable ineffective assistance of counsel claim exists for Section 2254(d) purposes

only if the Supreme Court has clearly established that the Sixth Amendment gives rise to a

constitutional right to the assistance of counsel in connection with the proceeding at issue. See,

e.g.,Coleman v. Thompson, 501 U.S. 722, 752 (1991) (finding no constitutional right to counsel

in post-conviction proceedings and opining that “where there is no constitutional right to counsel


                                                 13
           Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 14 of 20




there can be no deprivation of effective assistance”) (citation omitted). 4 In the absence of such

authority, Byng cannot show that he is entitled to relief. See Knowles v. Mirzayance, 556 U.S.

111, 121 (2009) (“it is not an unreasonable application of clearly established Federal law for a

state court to decline to apply a specific legal rule that has not been squarely established by this

Court”) (citations and internal quotations omitted).

       2.       Involuntary Plea (Ground 1b)

       Byng relatedly argues that trial counsel improperly coerced him into accepting the plea

deal.5 When a guilty plea is not “voluntary and knowing, it has been obtained in violation of due

process and is therefore void.” Boykin v. Alabama, 395 U.S. 238, 243 n.5 (1969) (citing

McCarthy v. United States, 394 U.S. 459, 466 (1969)). Because a guilty plea is a waiver of

certain constitutional rights, it must be a voluntary, knowing, and intelligent act “done with

sufficient awareness of the relevant circumstances and likely consequences.” Brady v. United

States, 397 U.S. 742, 748 (1970). The voluntariness of a plea “can be determined only by

considering all of the relevant circumstances surrounding it.” Id. at 749.



       4
                To the extent that Byng argues that the trial court “ignor[ed]” counsel’s
ineffectiveness on CPL § 440 review, he is not entitled to relief on that contention either. As
there is no constitutional provision requiring a state to grant post-conviction review,
Pennsylvania v. Finley, 481 U.S. 551, 557 (1987), due process claims arising out of the conduct
of state post-conviction proceedings are not cognizable on federal habeas review, Word v. Lord,
648 F.3d 129, 131-32 (2d Cir. 2011) (holding that “alleged errors in a postconviction proceeding
are not grounds for § 2254 review because federal law does not require states to provide a post-
conviction mechanism for relief”).
       5
                Although this claim also involves pre-plea conduct, an exception to the Tollett bar
exists where a petition “attack[s] the voluntary and intelligent character of the guilty plea by
showing that the advice he received from counsel was not within [acceptable] standards.” United
States v. Coffin, 76 F.3d 494, 497 (2d Cir. 1996) (quoting Tollett, 411 U.S. at 267); see United
States v. Garcia, 339 F.3d 116, 117 (2d Cir. 2003).

                                                  14
        Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 15 of 20




       Here, Byng fails to show that his counsel unlawfully coerced him into accepting the plea.

Not only does Byng fail to produce any support for his assertion that plea counsel forced him to

accept the plea, the record belies any such contention. Prior to accepting his plea, the court

obtained Byng’s unequivocal statement that his plea was not induced by force or threat, and that

he had not received any promise other than the one offered in the plea agreement. Solemn

declarations in open court carry a strong presumption of verity, and “[t]he subsequent

presentation of conclusory allegations unsupported by specifics is subject to summary dismissal,

as are contentions that in the face of the record are wholly incredible.” Blackledge v. Allison, 431

U.S. 63, 74 (1977). An independent review of the record reflects that the plea was made

voluntarily and intelligently, and this ground does not warrant habeas relief.

       3.      Trial Court Errors (Grounds 2, 3)

       Byng also avers that the trial court made two errors warranting habeas relief. First, Byng

claims that the trial judge’s principal court attorney, who wrote letters on the court’s behalf with

respect to Byng’s motions to vacate filed between 2014 and 2017, had a conflict of interest

because she was the assistant district attorney representing the People during Byng’s July 2011

plea. In order to prevail on a claim of judicial bias, however, a petitioner must show that he was

denied a trial “by an unbiased and impartial judge without a direct personal interest in the

outcome of the hearing.” Ungar v. Sarafite, 376 U.S. 575, 584 (1964). Even assuming that the

court attorney’s alleged conflict could be imputed to the trial judge, Byng fails to show that the

court attorney had any actual bias or conflict, particularly given that the record shows that the

attorney did not present Byng’s case to the grand jury and did not represent the People at

sentencing.


                                                 15
           Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 16 of 20




       Byng also contends that the trial court violated CPL § 390.20 6 when it sentenced Byng on

September 8, 2011, without ordering a new pre-sentence report and instead relying on the report

prepared for sentencing six days before. As discussed above, however, habeas relief is not

warranted for violations of state law. See Estelle, 502 U.S. at 67-68 (“We have stated many

times that ‘federal habeas corpus relief does not lie for errors of state law.’”); see also Ramirez v.

Lempke, No. 13-cv-72, 2014 WL 3106218, at *7 (N.D.N.Y. Jul 7, 2014) (holding violation of

CPL § 390.20 not cognizable on federal habeas review). Byng is therefore not entitled to relief

on this ground either.

       4.       Denial of Due Process with respect to Direct Appeal (Ground 4)

       Byng further contends that he was deprived of due process for a variety of reasons

associated with his direct appeal. Namely, Byng claims that: 1) his assigned appellate attorneys

were selected to ensure that he would lose his appeal, and the counseled appellate brief filed on

his behalf failed to sufficiently raise a claim Byng wanted to appeal; 2) his appellate attorneys

committed misconduct; 3) the long delay in his appeal violated his right to due process; and

4) the Appellate Division erred in finding that many of the claims raised in his supplemental pro

se brief were unreviewable on direct appeal.

       But with respect to his contentions regarding his appellate attorneys, Byng’s bare and

conclusory allegations are manifestly insufficient to warrant habeas corpus relief. See

Kimbrough v. Bradt, 949 F. Supp. 2d 341, 355 (N.D.N.Y. 2013) (“It is well-settled in this Circuit

that vague and conclusory allegations that are unsupported by specific factual averments are


       6
                That section provides that, “where a person is convicted of a felony, the court
must order a pre-sentence investigation of the defendant and it may not pronounce sentence until
it has received a written report of such investigation.” N.Y. CRIM. PROC. L. §390.20(1).

                                                  16
           Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 17 of 20




insufficient to state a viable claim for habeas relief.”); see also Woodford v. Visciotti, 537 U.S.

19, 15 (2002) (per curiam) (holding that state habeas petitioner carries the burden of proof).

“Undetailed and unsubstantiated assertions [about counsel’s alleged shortcomings] have

consistently been held insufficient to satisfy either Strickland prong.” See, e.g., Powers v. Lord,

462 F. Supp. 2d 371, 381-82 (W.D.N.Y. 2006); Hall v. Phillips, No. 1:04-CV-1514, 2007 WL

2156656, at *13 (E.D.N.Y. July 25, 2007) (the absence of allegations that demonstrate how

counsel was ineffective is “fatal to an ineffective assistance claim on habeas” review).

       Nor does Byng show that relief is warranted due to any delay in adjudicating his direct

appeal. As the Second Circuit has explained, there is no clearly-established federal law

governing appellate delay claims because the Supreme Court has never recognized a right to a

speedy appeal.7 See Cody v. Henderson, 936 F.2d 715, 718 (2d Cir. 1991); see also Betterman v.

Montana, 136 S. Ct. 1609, 1615 (2016) (“Adverse consequences of postconviction delay . . . are

similarly outside the purview of the Speedy Trial Clause.”). Since there is no clearly established

federal law governing Byng’s appellate delay claim, the state court’s decision could not have

been “contrary to” or “an unreasonable application of” such a law. Carey, 549 U.S. at 77 (noting

that, where the Supreme Court has not adequately addressed a claim, a federal court cannot find a

state court ruling unreasonable).




       7
               Notably, the Second Circuit has recognized a due process right to a timely appeal.
See Simmons v. Reynolds, 898 F.2d 865 (2d Cir. 1990); Brooks v. Jones, 875 F.2d 30 (2d Cir.
1989). But those decisions preceded the enactment of AEDPA, which requires habeas courts to
look exclusively to Supreme Court precedent when determining if a clearly established federal
law governs a petitioner’s claim. “[C]ircuit precedent does not constitute ‘clearly established
Federal law, as determined by the Supreme Court.’ It therefore cannot form the basis for habeas
relief under AEDPA.” See Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (citation omitted).

                                                 17
            Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 18 of 20




        Byng additionally contends that the Appellate Division “sabotaged” his appeal by ruling

that many of the issues raised in his pro se supplemental brief were “dehors the record.”8 It is

well-established in New York practice that claimed errors that require consideration of evidence

outside of the record are not properly raised on direct appeal and should instead be raised in a

motion to vacate. See CPL § 440.10. As the record fully supports the Appellate Division’s

ruling that the claims at issue involved matters outside the trial record, Byng is not entitled to

relief on this claim either.9

        5.       Prosecutorial Misconduct/Defective Indictment (Ground 5)

        Finally, Byng argues that the indictment for the June 5, 2011, robbery was defective

because the prosecutor who presented the case to the grand jury gave misleading information

about the charges. But because the events which give rise to this claim occurred prior to Byng’s

guilty plea, the Tollett bar applies equally here, such that Byng’s guilty plea waived his claim of

pre-plea misconduct. See United States v. Garcia, 339 F.3d 116, 117 (2d Cir. 2003) (petitioner’s

guilty plea waived misconduct claim that prosecutor “misled the Grand Juries to such an extent

as to impair their basic function”). The defects alleged in the indictment were “antecedent

constitutional infirmit[ies]” unrelated to the “nature of [counsel’s] advice and the voluntariness

of the plea,” and are not independent grounds for federal collateral relief. Tollett, 411 U.S. at

266.




        8
               The Supreme Court has referred to the term “dehors the record” as “lawyers’
language” referring to matters outside the record. Carter v. Illinois, 329 U.S. 173, 175 (1946).
        9
               In any event, Byng also raised his non-record-based claims in CPL § 440 motions
that the Appellate Division considered and denied.

                                                  18
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 19 of 20




        Moreover, Byng’s subsequent conviction forecloses any potential relief with respect to

such claim. For federal constitutional purposes, a jury conviction transforms any defect in the

grand jury’s charging decision into harmless error because the trial conviction establishes

probable cause to indict and also proof of guilt beyond a reasonable doubt. See, e.g., United

States v. Mechanik, 475 U.S. 66, 67 (1986) (“[T]he petit jury’s verdict of guilty beyond a

reasonable doubt demonstrates a fortiori that there was probable cause to charge the defendants

with the offenses for which they were convicted. Therefore, the convictions must stand despite

the [grand jury] rule violation.”). In Lopez v. Riley, the Second Circuit relied on Mechanik in

holding that “[i]f federal grand jury rights are not cognizable on direct appeal where rendered

harmless by a petit jury, similar claims concerning a state grand jury proceeding are a fortiori

foreclosed in a collateral attack brought in a federal court.” Lopez v. Riley, 865 F.2d 30, 32 (2d

Cir. 1989); see also Davis v. Mantello, 42 F. App’x 488, 490-91 (2d Cir. 2002) (“[C]laims of

deficiencies in state grand jury proceedings are not cognizable in a habeas corpus proceeding in

federal court.” (citing cases)).

        District courts in this Circuit have applied this reasoning equally to a conviction achieved

by a guilty plea. See, e.g., Lloyd v. Walker, 771 F. Supp. 570, 576-77 (E.D.N.Y. 1991) (“Having

admitted to the factual basis of the charges against him upon entering a plea of guilty, any error

in the proceeding which led to his indictment is . . . rendered harmless, and is not a cognizable

claim in a federal habeas proceeding.” (internal citation omitted)); Alston v. Ricks, No. 01 Civ.

9862, 2003 WL 42144, at *7 (S.D.N.Y. Jan. 7, 2003); see also United States v. Hansel, 70 F.3d

6, 8 (2d Cir. 1995) (“[A]ny error in the grand jury proceedings must be considered harmless in

light of Hansel’s guilty plea.”). Furthermore, challenges to the sufficiency of a state indictment


                                                 19
         Case 9:18-cv-00994-JKS Document 82 Filed 04/21/21 Page 20 of 20




are generally not cognizable on habeas review. See Lopez v. Riley, 865 F.2d 30, 32 (2d

Cir.1989). Byng is thus not entitled to relief on any argument that the grand jury proceedings

were defective.

                                         V. CONCLUSION

       Byng is not entitled to relief on any ground raised in his Petition.

       IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for a Writ

of Habeas Corpus is DENIED.

       IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of

Appealability. 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a

certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,

537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the

Court of Appeals. See FED. R. APP. P. 22(b); 2D CIR. R. 22.1.

       The Clerk of the Court is to enter judgment accordingly.

       Dated: April 21, 2021.

                                                       /s/ James K. Singleton, Jr.
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                  20
